269 S.W.3d 47 (2008)
SOUTHWESTERN BELL TELEPHONE, L.P. f/k/a AT & T Missouri, Respondent,
v.
LACLEDE GAS COMPANY, Appellant.
No. ED 90966.
Missouri Court of Appeals, Eastern District, Division One.
November 12, 2008.
Kurt A. Hentz, Matthew H. Noce, Saint Louis, MO, for Appellant.
Robert J. Gryzmala, Nancy E. Emmel, Saint Louis, MO, for Respondent.
Before KURT S. ODENWALD, P.J., GLENN A. NORTON, J., and PATRICIA L. COHEN, J.

ORDER
PER CURIAM.
Laclede Gas Company appeals the judgment in favor of Southwestern Bell Telephone, L.P. f/k/a AT & T Missouri, on Southwestern Bell's negligence claims (Counts I and III),[1] which alleged that Laclede caused damage to Southwestern Bell's property. With respect to Count I, we find that the trial court's judgment is supported by substantial evidence and is not against the weight of the evidence. With respect to Count III, we find that the trial court did not err in excluding a witness's testimony.
*48 An extended opinion would have no precedential value. We have, however, provided the parties a memorandum setting forth the reasons for our decision. The trial court's decision is affirmed under Rule 84.16(b).
NOTES
[1]  In the underlying case, Southwestern Bell filed a six count petition against Laclede. Laclede does not appeal the trial court's judgment on Counts II, IV. V, or VI.